     Case 2:20-cv-03118-RGK-E Document 25 Filed 09/23/20 Page 1 of 15 Page ID #:96




 1    MICHAEL N. AISEN, ESQ. (SBN 295614)
      AISEN, GILL & ASSOCIATES, LLP
 2    723 S. Third St.
 3    Las Vegas, Nevada 89101
      Telephone: (702) 715-8187
 4    Facsimile: (702) 548-6884
      Email: mike@aisengill.com
 5
 6    Attorney for Plaintiff, Songhai Smith
 7
      MICHAEL N. FEUER, City Attorney (SBN 111529)
 8    THOMAS H. PETERS, Chief Assistant City Attorney (SBN 163388)
      CORY M. BRENTE, Supervising Assistant City Attorney (SBN 115453)
 9
      J. EDWIN RATHBUN, JR., Deputy City Attorney (SBN 221804)
10    200 North Main Street
      6th Floor, City Hall East
11    Los Angeles, CA 90012
12
      E-mail: edwin.rathbun@lacity.org
      Phone No.: (213) 978-7041 Fax No.: (213) 978-8785
13    Attorneys for Defendants, CITY OF LOS ANGELES, OFFICER MANNING
14    and OFFICER LIPMAN
15                           UNITED STATES DISTRICT COURT
16                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
17
18    SONGHAI SMITH, individually,                  )   CASE NO. 2:20-cv-03118-RGK-E
                      Plaintiffs,                   )   JUDGE: HON. R. GARY KLAUSNER
19
                                                    )   CTRM.: 850, 8TH FL. (ROYBAL)
20                        vs.                       )
21    CITY AND COUNTY OF LOS ANGELES, a )
                                                    )   STIPULATED [PROPOSED]
22    municipal entity; OFFICER MANNING
                                                    )   PROTECTIVE ORDER
      #41770, in his/her individual and oficial     )
23
      capacity; OFFICER LITTMAN #43697, in          )
24
                                                    )
      his/her individual and oficial capacity; DOES
25                                                  )
      I through V, inclusive; and ROE
26
      CORPORATIONS I through V, inclusive,
27                   Defendants.
28

      STIPULATED PROTECTIVE ORDER           SONGHAI SMITH V. CITY AND COUNTY OF LOS ANGELES, ET AL.
                                                         CASE NO. 2:20-CV-03118-RGK-E
                                                 -1-
     Case 2:20-cv-03118-RGK-E Document 25 Filed 09/23/20 Page 2 of 15 Page ID #:97




 1          Plaintiff and Defendants, through their respective attorneys of record,
 2    stipulate to the following protective order:
 3    1.    PURPOSES AND LIMITATIONS
 4                 1.1    Disclosure and discovery activity in this action are likely to
 5    involve production of confidential, proprietary, or private information for which
 6    special protection from public disclosure and from use for any purpose other than
 7    prosecuting this litigation would be warranted. Accordingly, the parties hereby
 8    stipulate to and petition the court to enter the following Stipulated Protective Order.
 9    The parties acknowledge that this Stipulated Protective Order (“Order”) does not
10    confer blanket protections on all disclosures or responses to discovery and that the
11    protection it affords extends only to the limited information or items that are entitled
12    under the applicable legal principles to treatment as confidential. The parties further
13    acknowledge, as set forth in Section 10, below, that this Order creates no
14    entitlement to file confidential information under seal; Civil Local Rule 79-5 sets
15    forth the procedures that must be followed and reflects the standards that will be
16    applied when a party seeks permission from the court to file material under seal.
17                 1.2    Good Cause Statement:              The parties believe that the
18    Confidential Information specified in Paragraph 1.1 above or Paragraphs 2.3 and
19    2.4 below are described with sufficient particularity to comply with Ninth Circuit
20    standards for protective orders.
21                 The parties further believe that disclosure of documents designated in
22    categories listed in Paragraphs 1.1, 2.3, and/or 2.4 would violate police officers’
23    and Plaintiffs’ rights to privacy.
24    2.    DEFINITIONS
25                 2.1    Party: any party to this action, including all of its officers,
26    directors, employees, consultants, retained experts, and outside counsel (and their
27    support staff).
28    ///

      STIPULATED PROTECTIVE ORDER          SONGHAI SMITH V. CITY AND COUNTY OF LOS ANGELES, ET AL.
                                                        CASE NO. 2:20-CV-03118-RGK-E
                                               -2-
     Case 2:20-cv-03118-RGK-E Document 25 Filed 09/23/20 Page 3 of 15 Page ID #:98




 1                 2.2    Disclosure or Discovery Material: all items or information,
 2    regardless of the medium or manner generated, stored or maintained (including,
 3    among other things, testimony, transcripts, or tangible things) that are produced or
 4    generated in disclosures or responses to discovery in this matter.
 5                 2.3    “Confidential” Information or Items: information (regardless of
 6    how generated, stored or maintained) or tangible things that qualify for protection
 7    under standards developed under F.R.Civ.P. 26 (c). This material includes, but is
 8    not limited to, Los Angeles Police Department internal administrative investigative
 9    reports and materials (including but not limited to those related to uses of force and
10    administrative complaints), Defendants’ personnel records, Plaintiff’s medical and
11    psychological records, and other similar confidential records designated as such,
12    including the existence of such records and/or information.
13                 2.4    “Highly Confidential – Attorneys’ Eyes Only” Information or
14    Items: extremely sensitive “Confidential Information or Items” whose disclosure
15    to another Party or non-party would create a substantial risk of serious injury that
16    could not be avoided by less restrictive means.
17                 2.5    Receiving Party: a Party that receives Disclosure or Discovery
18    Material from a Producing Party.
19                 2.6    Producing Party: a Party or non-party that produces Disclosure
20    or Discovery Material in this action.
21                 2.7    Designating Party:        a Party or non-party that designates
22    information or items that it produces in disclosures or in responses to discovery as
23    “Confidential” or “Highly Confidential – Attorneys’ Eyes Only.”
24                 2.8    Protected Material: any Disclosure or Discovery Material that
25    is designated as “Confidential” or as “Highly Confidential – Attorneys’ Eyes Only.”
26                 2.9    Outside Counsel: attorneys who are not employees of a Party
27    but who are retained to represent or advise a Party in this action.
28                 2.10 House Counsel: attorneys who are employees of a Party.

      STIPULATED PROTECTIVE ORDER        SONGHAI SMITH V. CITY AND COUNTY OF LOS ANGELES, ET AL.
                                                      CASE NO. 2:20-CV-03118-RGK-E
                                              -3-
     Case 2:20-cv-03118-RGK-E Document 25 Filed 09/23/20 Page 4 of 15 Page ID #:99




 1                  2.11 Counsel (without qualifier):        Outside Counsel and House
 2    Counsel (as well as their support staffs).
 3                  2.12 Expert: a person with specialized knowledge or experience in a
 4    matter pertinent to the litigation who has been retained by a Party or its counsel to
 5    serve as an expert witness or as a consultant in this action and who is not a past or
 6    a current employee of a Party or a Party’s competitor and who, at the time of
 7    retention, is not anticipated to become an employee of a Party or a Party’s
 8    competitor.
 9                  2.13 Professional Vendors: persons or entities that provide litigation
10    support services (e.g., photocopying; videotaping; translating; preparing exhibits or
11    demonstrations; organizing, storing, retrieving data in any form or medium; etc.)
12    and their employees and subcontractors.
13    3.    SCOPE
14          The protections conferred by this Stipulation and Order cover not only
15    Protected Material (as defined above), but also any information copied or extracted
16    therefrom, as well as all copies, excerpts, summaries, or compilations thereof, plus
17    testimony, conversations, or presentations by parties or counsel to or in court or in
18    other settings that might reveal Protected Material.
19    4.    DURATION
20          Even after the termination of this litigation, the confidentiality obligations
21    imposed by this Order shall remain in effect until a Designating Party agrees
22    otherwise in writing or a court order otherwise directs.
23    5.    DESIGNATING PROTECTED MATERIAL
24                  5.1   Exercise of Restraint and Care in Designating Material for
25    Protection. Each Party or non-party that designates information or items for
26    protection under this Order must take care to limit any such designation to specific
27    material that qualifies under the appropriate standards. A Designating Party must
28    take care to designate for protection only those parts of material, documents, items,

      STIPULATED PROTECTIVE ORDER       SONGHAI SMITH V. CITY AND COUNTY OF LOS ANGELES, ET AL.
                                                     CASE NO. 2:20-CV-03118-RGK-E
                                            -4-
     Case 2:20-cv-03118-RGK-E Document 25 Filed 09/23/20 Page 5 of 15 Page ID #:100




 1    or oral or written communications that qualify – so that other portions of the
 2    material, documents, items or communications for which protection is not
 3    warranted are not swept unjustifiably within the ambit of this Order.
 4                 Mass, indiscriminate, or routinized designations are prohibited.
 5    Designations that are shown to be clearly unjustified, or that have been made for an
 6    improper purpose (e.g., to unnecessarily encumber or retard the case development
 7    process, or to impose unnecessary expenses and burdens on other parties), expose
 8    the Designating Party to sanctions.
 9                 If it comes to a Party’s or a non-party’s attention that information or
10    items that it designated for protection do not qualify for protection at all, or do not
11    qualify for the level of protection initially asserted, that Party or non-party must
12    promptly notify all other parties that it is withdrawing the mistaken designation.
13                 5.2    Manner and Timing of Designations.           Except as otherwise
14    provided in this Order (see, e.g., second paragraph of section 5.2(a), below), or as
15    otherwise stipulated or ordered, material that qualifies for protection under this
16    Order must be clearly so designated before the material is disclosed or produced.
17                 Designation in conformity with this Order requires:
18                        (a)    for information in documentary form (apart from
19    transcripts of depositions or other pretrial or trial proceedings), that the Producing
20    Party affix the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
21    ATTORNEYS’ EYES ONLY” at the top of each page that contains protected
22    material. If only a portion or portions of the material on a page qualifies for
23    protection, the Producing Party also must clearly identify the protected portion(s)
24    (e.g., by making appropriate markings in the margins) and must specify, for each
25    portion, the level of protection being asserted (either “CONFIDENTIAL” or
26    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”).
27                 A Party or non-party that makes original documents or materials
28    available for inspection need not designate them for protection until after the

      STIPULATED PROTECTIVE ORDER       SONGHAI SMITH V. CITY AND COUNTY OF LOS ANGELES, ET AL.
                                                     CASE NO. 2:20-CV-03118-RGK-E
                                             -5-
     Case 2:20-cv-03118-RGK-E Document 25 Filed 09/23/20 Page 6 of 15 Page ID #:101




 1    inspecting Party has indicated which material it would like copied and produced.
 2    During the inspection and before the designation, all of the material made available
 3    for inspection shall be deemed “HIGHLY CONFIDENTIAL – ATTORNEYS’
 4    EYES ONLY.” After the inspecting Party has identified the documents it wants
 5    copied and produced, the Producing Party must determine which documents, or
 6    portions thereof, qualify for protection under this Order, then, before producing the
 7    specified documents, the Producing Party must affix the appropriate legend
 8    (“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
 9    ONLY”) at the top of each page that contains Protected Material. If only a portion
10    or portions of the material on a page qualifies for protection, the Producing Party
11    must clearly identify the protected portion(s) (e.g., by making appropriate markings
12    in the margins) and must specify, for each portion, the level of protection being
13    asserted   (either   “CONFIDENTIAL”         or     “HIGHLY      CONFIDENTIAL           –
14    ATTORNEYS’ EYES ONLY”).
15                         (b)   for testimony given in deposition or in other pretrial or
16    trial proceedings, that the Party or non-party offering or sponsoring the testimony
17    identify on the record, before the close of the deposition, hearing, or other
18    proceeding, all protected testimony, and further specify any portions of the
19    testimony that qualify as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
20    ONLY.” When it is impractical to identify separately each portion of testimony
21    that is entitled to protection, and when it appears that substantial portions of the
22    testimony may qualify for protection, the Party or non-party that sponsors, offers,
23    or gives the testimony may invoke on the record (before the deposition or
24    proceeding is concluded) a right to have up to twenty (20) days to identify the
25    specific portions of the testimony as to which protection is sought and to specify
26    the level of protection being asserted (“CONFIDENTIAL” or “HIGHLY
27    CONFIDENTIAL – ATTORNEYS’ EYES ONLY”). Only those portions of the
28    testimony that are appropriately designated for protection within the 20 days shall

      STIPULATED PROTECTIVE ORDER       SONGHAI SMITH V. CITY AND COUNTY OF LOS ANGELES, ET AL.
                                                       CASE NO. 2:20-CV-03118-RGK-E
                                            -6-
     Case 2:20-cv-03118-RGK-E Document 25 Filed 09/23/20 Page 7 of 15 Page ID #:102




 1    be covered by the provisions of this Stipulated Protective Order.
 2                        Transcript pages containing Protected Material must be
 3    separately bound by the court reporter, who must affix to the top of each such page
 4    the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
 5    EYES ONLY,” as instructed by the Party or non-party offering or sponsoring the
 6    witness or presenting the testimony.
 7                        (c)        for information produced in some form other than
 8    documentary, and for any other tangible items, that the Producing Party affix in a
 9    prominent place on the exterior of the container or containers in which the
10    information or item is stored the legend “CONFIDENTIAL” or “HIGHLY
11    CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”                           If only portions of the
12    information or item warrant protection, the Producing Party, to the extent
13    practicable, shall identify the protected portions, specifying whether they qualify as
14    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
15    ONLY.”
16                  5.3   Inadvertent Failures to Designate.          If timely corrected, an
17    inadvertent    failure    to     designate     qualified   information     or   items    as
18    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
19    ONLY” does not, standing alone, waive the Designating Party’s right to secure
20    protection under this Order for such material. If material is appropriately designated
21    as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
22    ONLY” after the material was initially produced, the Receiving Party, on timely
23    notification of the designation, must make reasonable efforts to assure that the
24    material is treated in accordance with this Order.
25    6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
26                  6.1   Timing of Challenges.            Unless a prompt challenge to a
27    Designating Party’s confidentiality designation is necessary to avoid foreseeable
28    substantial unfairness, unnecessary economic burdens, or a later significant

      STIPULATED PROTECTIVE ORDER          SONGHAI SMITH V. CITY AND COUNTY OF LOS ANGELES, ET AL.
                                                         CASE NO. 2:20-CV-03118-RGK-E
                                               -7-
     Case 2:20-cv-03118-RGK-E Document 25 Filed 09/23/20 Page 8 of 15 Page ID #:103




 1    disruption or delay of the litigation, a Party does not waive its right to challenge a
 2    confidentiality designation by electing not to mount a challenge promptly after the
 3    original designation is disclosed.
 4                 6.2    Meet and Confer. A Party that elects to initiate a challenge to a
 5    Designating Party’s confidentiality designation must do so in good faith and must
 6    begin the process by conferring directly (in voice-to-voice dialogue; other forms of
 7    communication are not sufficient) with counsel for the Designating Party. In
 8    conferring, the challenging Party must explain the basis for its belief that the
 9    confidentiality designation was not proper and must give the Designating Party an
10    opportunity to review the designated material, to reconsider the circumstances, and,
11    if no change in designation is offered, to explain the basis for the chosen
12    designation. A challenging Party may proceed to the next stage of the challenge
13    process only if it has engaged in this meet and confer process first.
14                 6.3    Judicial Intervention. A Party that elects to press a challenge to
15    a confidentiality designation after considering the justification offered by the
16    Designating Party may file and serve a motion under Civil Local Rule 7 (and in
17    compliance with Civil Local Rule 79-5, if applicable) that identifies the challenged
18    material and sets forth in detail the basis for the challenge. Each such motion must
19    be accompanied by a competent declaration that affirms that the movant has
20    complied with the meet and confer requirements imposed in the preceding
21    paragraph and that sets forth with specificity the justification for the confidentiality
22    designation that was given by the Designating Party in the meet and confer
23    dialogue.
24                 The burden of persuasion in any such challenge proceeding shall be on
25    the Designating Party. Until the court rules on the challenge, all parties shall
26    continue to afford the material in question the level of protection to which it is
27    entitled under the Producing Party’s designation.
28    ///

      STIPULATED PROTECTIVE ORDER          SONGHAI SMITH V. CITY AND COUNTY OF LOS ANGELES, ET AL.
                                                        CASE NO. 2:20-CV-03118-RGK-E
                                               -8-
     Case 2:20-cv-03118-RGK-E Document 25 Filed 09/23/20 Page 9 of 15 Page ID #:104




 1    7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 2                   7.1   Basic Principles. A Receiving Party may use Protected Material
 3    that is disclosed or produced by another Party or by a non-party in connection with
 4    this case only for prosecuting, defending, or attempting to settle this litigation. Such
 5    Protected Material may be disclosed only to the categories of persons and under the
 6    conditions described in this Order. When the litigation has been terminated, a
 7    Receiving Party must comply with the provisions of section 11, below (FINAL
 8    DISPOSITION).
 9                   Protected Material must be stored and maintained by a Receiving Party
10    at a location and in a secure manner that ensures that access is limited to the persons
11    authorized under this Order.
12                   7.2   Disclosure of “CONFIDENTIAL” Information or Items.
13    Unless otherwise ordered by the court or permitted in writing by the Designating
14    Party, a Receiving Party may disclose any information or item designated
15    CONFIDENTIAL only to:
16                         (a)   the Receiving Party’s Outside Counsel of record in this
17    action, as well as employees of said Counsel to whom it is reasonably necessary to
18    disclose the information for this litigation and who have signed the “Agreement to
19    Be Bound by Protective Order” that is attached hereto as Exhibit A;
20                         (b)   the officers, directors, and employees (including House
21    Counsel) of the Receiving Party to whom disclosure is reasonably necessary for this
22    litigation and who have signed the “Agreement to Be Bound by Protective Order”
23    (Exhibit A);
24                         (c)   experts (as defined in this Order) of the Receiving Party
25    to whom disclosure is reasonably necessary for this litigation and who have signed
26    the “Agreement to Be Bound by Protective Order” (Exhibit A);
27                         (d)   the Court and its personnel;
28    ///

      STIPULATED PROTECTIVE ORDER        SONGHAI SMITH V. CITY AND COUNTY OF LOS ANGELES, ET AL.
                                                      CASE NO. 2:20-CV-03118-RGK-E
                                             -9-
 Case 2:20-cv-03118-RGK-E Document 25 Filed 09/23/20 Page 10 of 15 Page ID #:105




 1                        (e)   court reporters, their staffs, and professional vendors to
 2   whom disclosure is reasonably necessary for this litigation and who have signed the
 3   “Agreement to Be Bound by Protective Order” (Exhibit A);
 4                        (f)   during their depositions, witnesses in the action to whom
 5   disclosure is reasonably necessary and who have signed the “Agreement to Be
 6   Bound by Protective Order” (Exhibit A). Pages of transcribed deposition testimony
 7   or exhibits to depositions that reveal Protected Material must be separately bound
 8   by the court reporter and may not be disclosed to anyone except as permitted under
 9   this Stipulated Protective Order.
10                        (g)   the author of the document or the original source of the
11   information;
12                        (h)   any mediator or settlement officer, and their supporting
13   personnel, mutually agreed upon by any of the parties engaged in settlement
14   discussions.
15                  7.3   Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’
16   EYES ONLY” Information or Items. Unless otherwise ordered by the court or
17   permitted in writing by the Designating Party, a Receiving Party may disclose any
18   information or item designated “HIGHLY CONFIDENTIAL – ATTORNEYS’
19   EYES ONLY” only to:
20                        (a)   the Receiving Party’s Outside Counsel of record in this
21   action, as well as employees of said Counsel to whom it is reasonably necessary to
22   disclose the information for this litigation and who have signed the “Agreement to
23   Be Bound by Protective Order” that is attached hereto as Exhibit A;
24                        (b)   House Counsel of a Receiving Party (1) to whom
25   disclosure is reasonably necessary for this litigation, and (2) who has signed the
26   “Agreement to Be Bound by Protective Order” (Exhibit A);
27                        (c)   Experts (as defined in this Order) (1) to whom disclosure
28   is reasonably necessary for this litigation, and (2) who have signed the “Agreement

     STIPULATED PROTECTIVE ORDER         SONGHAI SMITH V. CITY AND COUNTY OF LOS ANGELES, ET AL.
                                                      CASE NO. 2:20-CV-03118-RGK-E
                                             -10-
 Case 2:20-cv-03118-RGK-E Document 25 Filed 09/23/20 Page 11 of 15 Page ID #:106




 1   to Be Bound by Protective Order” (Exhibit A);
 2                        (d)   the Court and its personnel;
 3                        (e)   court reporters, their staffs, and professional vendors to
 4   whom disclosure is reasonably necessary for this litigation and who have signed the
 5   “Agreement to Be Bound by Protective Order” (Exhibit A);
 6                        (f)   during their depositions, witnesses in the action to whom
 7   disclosure is reasonably necessary and who have signed the “Agreement to be
 8   Bound by Protective Order.” Pages of transcribed deposition testimony or exhibits
 9   to depositions that reveal Protected Material must be separately bound by the court
10   reporter and may not be disclosed to anyone except as permitted under this
11   Stipulated Protective Order. In the event the parties cannot agree upon whether
12   disclosure is “reasonably necessary” said parties shall meet and confer on the matter
13   and if there is no resolution may seek relief from the Court.
14                        (g)   the author of the document or the original source of
15   information.
16                        (h)   any mediator or settlement officer, and their supporting
17   personnel, mutually agreed upon by any of the parties engaged in settlement
18   discussions.
19   8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
20   IN OTHER LITIGATION
21          If a Receiving Party is served with a subpoena or an order issued in other
22   litigation that would compel disclosure of any information or items designated in
23   this   action   as   “CONFIDENTIAL”           or     “HIGHLY      CONFIDENTIAL         –
24   ATTORNEYS’ EYES ONLY,” the Receiving Party must so notify the Designating
25   Party, in writing (by fax, if possible) immediately and in no event more than three
26   court days after receiving the subpoena or order. Such notification must include a
27   copy of the subpoena or court order.
28   ///

     STIPULATED PROTECTIVE ORDER       SONGHAI SMITH V. CITY AND COUNTY OF LOS ANGELES, ET AL.
                                                        CASE NO. 2:20-CV-03118-RGK-E
                                            -11-
 Case 2:20-cv-03118-RGK-E Document 25 Filed 09/23/20 Page 12 of 15 Page ID #:107




 1            The Receiving Party also must immediately inform in writing the Party who
 2   caused the subpoena or order to issue in the other litigation that some or all of the
 3   material covered by the subpoena or order is the subject of this Protective Order.
 4   In addition, the Receiving Party must deliver a copy of this Stipulated Protective
 5   Order promptly to the Party in the other action that caused the subpoena or order to
 6   issue.
 7            The purpose of imposing these duties is to alert the interested parties to the
 8   existence of this Protective Order and to afford the Designating Party in this case
 9   an opportunity to try to protect its confidentiality interests in the court from which
10   the subpoena or order issued. If the Designating Party timely seeks a protective
11   order, the Party served with the subpoena or court order shall not produce any
12   information designated in this action as “CONFIDENTIAL” or “HIGHLY
13   CONFIDENTIAL” before a determination by the court from which the subpoena
14   or order issued, unless the Party has obtained the Designating Party’s permission.
15   The Designating Party shall bear the burdens and the expenses of seeking protection
16   in that court of its confidential material – and nothing in these provisions should be
17   construed as authorizing or encouraging a Receiving Party in this action to disobey
18   a lawful directive from another court.
19   9.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
20            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
21   Protected Material to any person or in any circumstance not authorized under this
22   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
23   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
24   to retrieve all copies of the Protected Material, (c) inform the person or persons to
25   whom unauthorized disclosures were made of all the terms of this Order, and (d)
26   request such person or persons to execute the “Acknowledgment and Agreement to
27   Be Bound” that is attached hereto as Exhibit A.
28   ///

     STIPULATED PROTECTIVE ORDER          SONGHAI SMITH V. CITY AND COUNTY OF LOS ANGELES, ET AL.
                                                       CASE NO. 2:20-CV-03118-RGK-E
                                              -12-
 Case 2:20-cv-03118-RGK-E Document 25 Filed 09/23/20 Page 13 of 15 Page ID #:108




 1   10.   FILING PROTECTED MATERIAL
 2         Without written permission from the Designating Party or a court order
 3   secured after appropriate notice to all interested persons, a Party may not file in the
 4   public record in this action any Protected Material. A Party that seeks to file under
 5   seal any Protected Material must comply with Civil Local Rule 79-5.
 6   11.   FINAL DISPOSITION
 7         Unless otherwise ordered or agreed in writing by the Producing Party, within
 8   sixty (60) days after the final termination of this action, defined as the dismissal or
 9   entry of judgment by the district court, or if an appeal is filed, the disposition of the
10   appeal, each Receiving Party must return all Protected Material to the Producing
11   Party. As used in this subdivision, “all Protected Material” includes all copies,
12   abstracts, compilations, summaries, or any other form of reproducing or capturing
13   any of the Protected Material. With permission in writing from the Designating
14   Party, the Receiving Party may destroy some or all of the Protected Material instead
15   of returning it. Whether the Protected Material is returned or destroyed, the
16   Receiving Party must submit a written certification to the Producing Party (and, if
17   not the same person or entity, to the Designating Party) by the sixty day deadline
18   that identifies (by category, where appropriate) all the Protected Material that was
19   returned or destroyed and that affirms that the Receiving Party has not retained any
20   copies, abstracts, compilations, summaries, or other forms of reproducing or
21   capturing any of the Protected Material. Notwithstanding this provision, Counsel
22   are entitled to retain an archival copy of all pleadings, motion papers, transcripts,
23   legal memoranda, correspondence or attorney work product, even if such materials
24   contain Protected Material. Any such archival copies that contain or constitute
25   Protected Material remain subject to this Protective Order as set forth in Section 4
26   (DURATION), above.
27   12.   MISCELLANEOUS
28                12.1 Right to Further Relief. Nothing in this Order abridges the right

     STIPULATED PROTECTIVE ORDER        SONGHAI SMITH V. CITY AND COUNTY OF LOS ANGELES, ET AL.
                                                     CASE NO. 2:20-CV-03118-RGK-E
                                            -13-
 Case 2:20-cv-03118-RGK-E Document 25 Filed 09/23/20 Page 14 of 15 Page ID #:109




 1   of any person to seek its modification by the Court in the future.
 2                12.2 Right to Assert Other Objections. By stipulating to the entry of
 3   this Protective Order no Party waives any right it otherwise would have to object to
 4   disclosing or producing any information or item on any ground not addressed in this
 5   Stipulated Protective Order. Similarly, no Party waives any right to object on any
 6   ground to use in evidence any of the material covered by this Protective Order.
 7         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 8                                   AISEN, GILL & ASSOCIATES, LLP
 9   Dated: September 18, 2020
10                                  By:         /S/Michael N. Aisen        .
11                                    MICHAEL N. AISEN, ESQ.
                                      Attorneys for Plaintiff SONGHAI SMITH
12
13
     Dated: September 18, 2020       LOS ANGELES CITY ATTORNEY’S OFFICE
14
15
                                   By: :         /S/J. Edwin Rathbun, Jr.   .
16                                     J. EDWIN RATHBUN, JR., ESQ.
17                                     Attorney for Defendants, CITY OF LOS
                                       ANGELES, OFFICE MANNING and OFFICE
18                                     LIPMAN
19
20
21
                                           ORDER
22
           PURSUANT TO STIPULATION, IT IS SO ORDERED.
23
24
             9/23/20
     DATED: _________________
25                                                    /S/ CHARLES F. EICK
                                             __________________________________
26                                           _ Hon. Charles F. Eick
27
                                             United States Magistrate Judge

28

     STIPULATED PROTECTIVE ORDER       SONGHAI SMITH V. CITY AND COUNTY OF LOS ANGELES, ET AL.
                                                    CASE NO. 2:20-CV-03118-RGK-E
                                           -14-
 Case 2:20-cv-03118-RGK-E Document 25 Filed 09/23/20 Page 15 of 15 Page ID #:110




 1                                          EXHIBIT A
 2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3         I, __________________________________________[print or type full
 4   name] of ________________________________________________ [print or type
 5   full address], declare under penalty of perjury that I have read in its entirety and
 6   understood the Stipulated Protective Order that was issued by the United States
 7   District Court for the Central District of California on ______________ [date] in
 8   the case of Songhai Smith. vs. City and County of Los Angeles, et al., Case No. 2:20-
 9   cv-03118-RGK-E). I agree to comply with and to be bound by all the terms of this
10   Stipulated Protective Order and I understand and acknowledge that failure to so
11   comply could expose me to sanctions and punishment in the nature of contempt. I
12   solemnly promise that I will not disclose in any manner any information or item
13   that is subject to this Stipulated Protective Order to any person or entity except in
14   strict compliance with the provisions of this Order.
15         I further agree to submit to the jurisdiction of the United States District Court
16   for the Central District of California for the purpose of enforcing the terms of this
17   Stipulated Protective Order, even if such enforcement proceedings occur after
18   termination of this action.
19         I hereby appoint _____________________________________ [print or type
20   full name] of ____________________________________________________
21   [print or type full address and telephone number] as my California agent for service
22   of process in connection with this action or any proceedings related to enforcement
23   of this Stipulated Protective Order.
24   Date: _________________________________
25   City and State where sworn and signed: _________________________________
26   Printed name: ____________________________________________________
27   Signature: _______________________________________________________
28

     STIPULATED PROTECTIVE ORDER       SONGHAI SMITH V. CITY AND COUNTY OF LOS ANGELES, ET AL.
                                                    CASE NO. 2:20-CV-03118-RGK-E
                                             -15-
